Status of Claims
This action is in reply to the claims filed on 23 December 2020.  
Claims 1-2, 6, 8, and 16 were amended.
Claims 1, 7-9, 13, 15, and 16 were amended by Examiner's amendment below.
Claim 6 was canceled by Examiner's amendment below. 
Claims 1-5 and 7-20 are currently pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jorie Stroup on 25 July 2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for cognitive mobile wallet management, comprising:
accessing, by a computing device, historic purchase data of a user;
obtaining, by the computing device, user contextual data over time, wherein the contextual data comprises historic sensor data;
determining, by the computing device, a correlation between an increase in purchase 
storing, by the computing device, the type of contextual data in a database of stored user contextual data determined to cause an increase in purchase activity of the user;  
continuously monitoring, by the computing device, an environment of the user for the type of contextual data associated with an increase in purchase activity of the user by obtaining
determining, by the computing device, a potential purchase of the user and an associated purchase category; 
accessing, by the computing device, the database of stored user contextual data determined to cause an increase in purchase activity of the user; 
determining, by the computing device, the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user; [[and]]
sending, by the computing device, a temporary spending limit to a remote provider server providing the user with access to currency, digitally, wherein the temporary spending limit is based on the determining the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user, wherein the spending limit comprises an amount of currency available to the user through the computing device for a period of time, and wherein the remote provider server dynamically adjusts currency available to the user based on the temporary spending limit; and
conducting, by the computing device, a digital purchase via a payment module of the computing device configured to communicate with the remote provider server, wherein the determining potential purchase of the user and an associated purchase category comprises at least one selected from the group consisting of: 
receiving, by the computing device, information regarding an item from a retailer;
capturing, by the computing device, image data and recognizing an item using photo recognition software; and
utilizing, by the computing device, a scanner to scan an item. 


6. (Cancelled) 




7. (Currently Amended) The method of claim [[6]] 1, further comprising collecting, by the computing device, user satisfaction feedback for the digital purchase.

 8. (Currently Amended) A computer program product for cognitive mobile wallet management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
access historic purchase data of a user;
obtain user contextual data over time, wherein the contextual data comprises historic sensor data;
determine a correlation between an increase in purchase activity of the user and a type of contextual data based on the historic purchase data of the user and the user contextual data, wherein the type of contextual data is associated with an increase in the purchase activity of the user;
store the type of contextual data in a database of stored user contextual data determined to cause an increase in purchase activity of the user;  
continuously monitor an environment of the user for the type of contextual data associated with an increase in purchase activity of the user by obtaining real-time data from one or more remote sensors in communication with the computing device, wherein the real-time data comprises data regarding environmental factors at a location of the user 
determine a potential purchase of the user and an associated purchase category; 
access the database of stored user contextual data determined to cause an increase in purchase activity of the user; 
determine the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user  
send a temporary spending limit to a remote provider server providing the user with access to currency, digitally, wherein the temporary spending limit is based on the determining the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user, wherein the spending limit comprises an amount of currency available to the user through the computing device for a period of time, and wherein the remote provider server dynamically adjusts currency available to the user based on the temporary spending limit 

conduct a digital purchase via a payment module of the computing device configured to communicate with the remote provider server, wherein the determining potential purchase of the user and an associated purchase category comprises at least one selected from the group consisting of: 
receive information regarding an item from a retailer;
capture image data and recognizing an item using photo recognition software; and
utilize a scanner to scan an item.

9.  (Currently Amended) The computer program product of claim 8, wherein:
the real-time data from the one or more remote sensors is selected from one or more of the group consisting of: ambient sound data; 
wherein the determining the correlation between an increase in purchase activity of the user and the type of contextual data comprises determining a correlation between one or more of the group consisting of: user purchase data and music data; 

13. (Currently Amended) The computer program product of claim 8, further comprising program instructions to further cause the computing device to receive a notification from [[a]] the remote provider server of currency available for the digital purchase.  

15. (Currently Amended) A system for cognitive mobile wallet management, comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to access historic purchase data of a user;
program instructions to obtain user contextual data over time, wherein the contextual data comprises historic sensor data;
program instructions to determine a correlation between an increase in purchase activity of the user and a type of contextual data based on the historic purchase data of the user and the user contextual data, wherein the type of contextual data is associated with an increase in the purchase activity of the user;
program instructions to store the type of contextual data in a database of stored user contextual data determined to cause an increase in purchase activity of the user;  
program instructions to continuously monitor an environment of the user for the type of contextual data associated with an increase in purchase activity of the user by obtaining real-time sensor data from one or more remote sensors in communication with the computing device, wherein the real-time data comprises data regarding environmental factors at a location of the user;
program instructions to determine a potential purchase of the user and an associated purchase category; 

program instructions to determine the real-time sensor data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user; and
program instructions to send a temporary spending limit to a remote provider server providing the user with access to currency, digitally, wherein the temporary spending limit is based on the determining the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user, wherein the spending limit comprises an amount of currency available to the user through the computing device for a period of time, and wherein the remote provider server dynamically adjusts currency available to the user based on the temporary spending limit[[,]]; and
program instructions to conduct a digital purchase via a payment module of the computing device configured to communicate with the remote provider server, wherein the determining potential purchase of the user and an associated purchase category comprises at least one selected from the group consisting of: 
receive information regarding an item from a retailer;
capture image data and recognizing an item using photo recognition software; and
utilize a scanner to scan an item, 
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory. 

16.  (Previously Presented) The system of claim 15, further comprising continuously monitoring ;
wherein the environmental data is selected from one or more of the group consisting of: 
wherein the determining the correlation between an increase in purchase activity of the user and the type of contextual data comprises determining a correlation between one or more of the group consisting of: user purchase data and music data; user purchase data and physiological data for the user; user purchase data and ambient temperature data for the user; user purchase data and ambient humidity data for the user; user purchase data and ambient air sensor data for the user. 

17. (Previously Presented) The system of claim 16, further comprising:
program instructions to present rule options to the user, wherein the rule options enable the user to select weights of the contextual data; 
program instructions to receive a user selection of weights of the contextual data; and
program instructions to store the weights of the contextual data in the rules database, wherein the currency available to the user is determined, in part, based on the weights of the contextual data.  

18. (Previously Presented) The system of claim 15, further comprising program instructions to analyze historic spending data to determine a baseline spending limit for the purchase category. 

19. (Previously Presented) The system of claim 15, further comprising:
program instructions to access social media data of the user which references a second potential purchase of the user; 
program instructions to increase an amount of currency available for the second potential purchase of the user based on the social media data; and
program instructions to send a notification to the user that additional currency is available.   

20. (Original) The system of claim 15, further comprising program instructions to collect user satisfaction feedback for a digital purchase.
Reasons for Allowance
Claim Eligibility
	The claims are directed to eligible subject matter due to the additional elements integrating the abstract idea into a practical application. Independent claims 1, 8, and 15 recite the additional elements:
continuously monitoring, by the computing device, an environment of the user for the type of contextual data associated with an increase in purchase activity of the user by obtaining
determining, by the computing device, the real-time data from the one or more remote sensors includes the type of contextual data associated with an increase in the purchase activity of the user; 
conducting, by the computing device, a digital purchase via a payment module of the computing device configured to communicate with the remote provider server, wherein the determining potential purchase of the user and an associated purchase category comprises at least one selected from the group consisting of: 
receiving, by the computing device, information regarding an item from a retailer;
capturing, by the computing device, image data and recognizing an item using photo recognition software; and
utilizing, by the computing device, a scanner to scan an item.
The combination of these additional elements integrate the abstract idea into practical application because they go beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625